 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN JOHN CRAIG,                                 No. 2:19-cv-0061 CKD P
12                       Petitioner,
13           v.                                          ORDER AND
14    COUNTY OF EL DORADO SHERIFF’S                      FINDINGS AND RECOMMENDATIONS
      DEPARTMENT,
15
                         Respondent.
16

17          Petitioner, an El Dorado County Jail pretrial detainee proceeding pro se, has filed a

18   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 together with a request to

19   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Examination of the request to proceed

20   in forma pauperis reveals that petitioner is unable to afford the costs of suit. Accordingly, the

21   request for leave to proceed in forma pauperis will be granted. See 28 U.S.C. § 1915(a).

22          Under Rule 4 of the Rules Governing Section 2254 Cases, the court must review all

23   petitions for writ of habeas corpus and summarily dismiss any petition if it is plain that the

24   petitioner is not entitled to relief. The court has conducted that review.

25          Petitioner complains about conditions of confinement at the El Dorado County Jail and

26   asserts he was subject to a false arrest. Petitioner’s conditions of confinement claims are not

27   proper because the court can only entertain a petition for writ of habeas corpus “on the ground

28   that he is in custody in violation of [federal law].” 28 U.S.C. § 2254(a). Any claims concerning
                                                        1
 1   conditions of confinement should be brought in an action filed pursuant to 42 U.S.C. §1983 for

 2   violation of civil rights.

 3            As for the false arrest claim, there are several problems: petitioner has not shown that he

 4   has exhausted state court remedies with respect to his claim,1 petitioner has not shown that there

 5   was not probable cause for his arrest,2 and challenges to ongoing criminal proceedings are

 6   generally barred by the doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971).

 7            For these reasons, the court will recommend that petitioner’s petition for writ of habeas

 8   corpus be summarily dismissed.

 9            Accordingly, IT IS HEREBY ORDERED that:

10            1. Petitioner’s request for leave to proceed in forma pauperis (ECF No. 6) is granted; and

11            2. The Clerk of the Court assign a district court judge to this case.

12            IT IS HEREBY RECOMMENDED that:

13            1.   Petitioner’s petition for writ of habeas corpus be summarily dismissed; and

14            2.   This case be closed.

15            These findings and recommendations are submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

17   after being served with these findings and recommendations, petitioner may file written

18   objections with the court. Such a document should be captioned “Objections to Magistrate

19   Judge’s Findings and Recommendations.” In his objections, petitioner may address whether a

20   certificate of appealability should issue in the event he files an appeal of the judgment in this
21   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or

22   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as

23   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should

24   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the

25   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it

26   1
       The exhaustion of state court remedies is a prerequisite to the granting of a petition for writ of
27   habeas corpus. 28 U.S.C. § 2254(b)(1).

28   2
         Under the Fourth Amendment, any arrest must be supported by probable cause.
                                                     2
 1   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris

 2   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

 3   (2000)). Petitioner is advised that failure to file objections within the specified time may waive

 4   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: April 1, 2019
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     crai0061.114
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
